Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 1 of 8




                                              21-cv-73-JLR
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 2 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 3 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 4 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 5 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 6 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 7 of 8
Case 2:21-cv-00073-JLR Document 5 Filed 01/22/21 Page 8 of 8
